Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered December 8, 2003, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of seven years to life, unanimously affirmed.
Even assuming arguendo that reduced sentences provided for under the Drug Law Reform Act (L 2004, ch 738) apply to persons committing crimes prior to the effective date of such provisions, they do not in any event apply to persons sentenced prior to its effective date (People v Walker, 81 NY2d 661, 666-667 [1993]), and we reject defendant’s arguments to the contrary. We perceive no basis for reducing the sentence. Concur— Tom, J.P., Marlow, Ellerin, Williams and McGuire, JJ.